APARTMENT HOUSING OF EAST BREWTON, LTD. FINANCIAL STATEMENTS DECEMBER 31, 2 APARTMENT HOUSING OF EAST BREWTON, LTD. TABLE OF CONTENTS DECEMBER 31, 2 Page Independent Auditors' Report 1 Financial Statements Balance Sheets 2 Statements of Operations and Comprehensive Income 4 Statements of Partners' Capital 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Supplemental Information 12 GRANBERRY & ASSOCIATES, LLC Certified Public Accountants Michelle M. Granberry, CPA P.O. Box 3196 Auburn, AL 36831-3196 MEMBER Phone: (334) 741-1050 American Institute of CPAs Fax: (334) 741-1059 Alabama Society of CPAs www.granberrycpa.com INDEPENDENT AUDITORS' REPORT To the Partners of Apartment Housing of East Brewton, Ltd. We have audited the accompanying balance sheets of Apartment Housing of East Brewton, Ltd. (an Alabama limited partnership) as of December 31, 2005 and 2004, and the related statements of operations and comprehensive income, partners' capital, and cash flows for the years then ended. These financial statements are the responsibility of Apartment Housing of East Brewton, Ltd.'s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Apartment Housing of East Brewton, Ltd. as of December 31, 2005 and 2004, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental information on page 12 is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Granberry & Associates, LLC January 19, 2006 APARTMENT HOUSING OF EAST BREWTON, LTD. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current Assets Cash $ $ Accounts Receivable - Tenant Prepaid Insurance Other Receivable – Total Current Assets Restricted Deposits and Funded Reserves Taxes and Insurance Replacement Reserve Security Deposits Total Restricted Deposits and Funded Reserves Property and Equipment Land Buildings and Improvements Furniture, Fixtures and Equipment Less Accumulated Depreciation ) ) Total Property and Equipment Other Assets Deposits 75 75 TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 2 LIABILITIES AND EQUITY Current Liabilities Accounts Payable $ $ Deferred Revenue – Security Deposits Payable Tenant Overage Payable Payroll Taxes Payable Accrued Interest Payable Accrued Partner Fees Accrued Property Taxes Payable Current Maturities of Mortgage Payable Total Current Liabilities Long-Term Liabilities Mortgage Payable, net of current maturities Obligation Under Interest Rate Swap Total Long-Telco Liabilities Total Liabilities Partners' Equity Partners' Capital Unrealized Loss on Cash Flow Hedge ) ) Total Partners' Equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 APARTMENT HOUSING OF EAST BREWTON, LTD. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 Revenues Rental $ $ Miscellaneous Charges Total Revenues Operating Expenses Administrative Advertising Bad Debt Management Fees Repair and Maintenance Taxes and Insurance Utilities Total Operating Expenses Income (Loss) from Operations Partnership and Financial Income (Expense) Partnership Management Fees ) ) Forgiveness of Management Fees Interest Income Interest Expense ) ) Total Partnership and Financial Income (Expense) ) ) Income (Loss) from Operations before Depreciation Depreciation ) ) Net Loss ) ) Other Comprehensive Income (Loss) Unrealized Gain (Loss) on cash flow hedge arising during the period ) Total Other Comprehensive Income (Loss) ) Total Comprehensive Loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 APARTMENT HOUSING OF EAST BREWTON, LTD. STATEMENTS OF PARTNERS' CAPITAL YEARS ENDED DECEMBER 31, 2 General Limited Partners Partners Total Partners' Capital, December 31, 2003 $ $ $ Net Loss ) ) ) Partners' Capital, December 31, 2004 Net Loss ) ) ) Partners' Capital, December 31, 2005 $ ) $ $ The accompanying notes are an integral part of these financial statements. 5 APARTMENT HOUSING OF EAST BREWTON, LTD. STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 Cash flows from operating activities Net Loss $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation (Increase) Decrease in Accounts Rec. Tenants (Increase) Decrease in Prepaid Insurances (Increase) Decrease in Other Receivables ) Increase (Decrease) in Accounts Payable ) ) Increase (Decrease) in Security Deposits Payable ) Increase (Decrease) in Tenant Overage Payable Increase (Decrease) in Accrued. Partners' Fees Increase (Decrease) in Payroll Taxes Payable ) ) Increase (Decrease) in Accrued Interest Increase (Decrease) in Accrued Property Taxes ) Increase (Decrease) in Deferred Revenue ) Total adjustments Net cash provided (used) by operating activities Cash flow from investing activities: Purchase of Fixed Assets ) Net cash provided (used) by investing activities ) Cash flow from financing activities: Payment of Loan Principal ) ) Net cash provided (used) by financing activities ) ) Net increase (decrease) in cash and equivalents ) Cash and equivalents, beginning of year Cash and equivalents, end of year $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest expense $ $ The accompanying notes are an integral part of these financial statements. 6 APARTMENT HOUSING OF EAST BREWTON, LTD. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES HISTORY - Apartment Housing of East Brewton, Ltd., an Alabama limited partnership, formed during June 1998. The partnership owns and operates a forty (40) unit apartment complex in East Brewton, Alabama for low and moderate income persons. Such projects are regulated by the Alabama Housing Finance Authority as to rent charges and operating methods. The regulatory agreement limits annual distributions of net operating receipts. Construction was completed and the units were available for rental in February of 1999. BASIS OF ACCOUNTING - The financial statements are prepared on the accrual basis of accounting whereby revenues are recognized when earned and expenses are recognized when the liability is incurred. PROPERTY, EQUIPMENT AND RELATED DEPRECIATION - Property and equipment are stated at cost less accumulated depreciation as calculated under the straight-line and declining balance methods. The assets are being depreciated as follows: Buildings 40 years, straight-line Furniture, fixtures, and equipment 5-7 years, declining balance INCOME TAXES - Items of income and loss pass through to the individual partners for both Federal and State income tax purposes; therefore, the financial statements reflect no tax liability or benefit. Modified accelerated cost recovery system (MACRS) is used for income tax reporting purposes. CASH AND CASH EQUIVALENTS - For purposes of the statement of cash flows, cash includes cash investments with an initial maturity not in excess of ninety (90) days. Cash flows from interest rate swap hedging the company's mortgage payable are classified as interest paid in the statement of cash flows. ESTIMATES - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. ADVERTISING -The partnership expenses the cost of advertising the first time the advertising activity takes place. See independent auditors' report. 7 APARTMENT HOUSING OF EAST BREWTON, LTD. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 2.RESTRICTED DEPOSITS AND FUNDED RESERVES Under the terms of the HOME Investment Partnership Program agreement the partnership is required to maintain these restricted accounts as follows: REPLACEMENT RESERVE - The partnership is to transfer monthly the amount of $833 until the account reaches a balance of $70,000. Any disbursements from this account are subject to the approval of Alabama Housing Finance Authority. At December 31, 2005 and 2004, this account is not properly funded. SECURITY DEPOSITS - A separate account is maintained for tenant security deposits as specified under Alabama law. At December 31, 2005 and 2004, this account is properly funded. TAXES AND INSURANCE - The partnership is to transfer monthly an amount estimating one-twelfth of the annual cost of real estate taxes and insurance. These expenditures are then to be paid from this account. At December 31, 2005 and 2004, this account is properly funded. 3.LONG-TERM DEBT Long-term debt is summarized as follows: Mortgage note payable in monthly installments (including principal and interest at a variable rate of 1.75% per annum over LIBOR) to Compass Bank, secured by land, building, cash, receivables and income, maturing May 2019. The interest rate at 12/31/05 is 6.06% $ $ Mortgage note payable to Alabama's HOME Investment Partnership Program. No payment due until maturity in May 2019. Interest accrues annually at 1/2 of 1% until maturity Less principal due within one year ) ) Total long-term debt $ $ See independent auditors' report. 8 APARTMENT HOUSING OF EAST BREWTON, LTD. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 3.LONG-TERM DEBT - continued Principal payments due on long-term debt for the subsequent five years are as follows: $ Thereafter Total $ 4. INTEREST RATE SWAP On July 12, 2002, the partnership entered into an interest rate swap agreement with Compass Bank. The purpose of this agreement was to hedge cash flows against variable interest rates on their mortgage loan to Compass. The terms include a notional amount equal to the outstanding mortgage loan whereby the partnership pays a fixed rate of interest, 8.25%, and receives a variable rate of interest equal to 1.75% over LIBOR not less than 5.25% and expires May 1, 2019. The net payments are calculated and paid on a monthly basis. The carrying amount of the swap has been adjusted to its fair value at the end of the year, which because of changes in forecasted levels of LIBOR resulted in reporting a liability for the fair value of the future net payments forecasted under the swap. The liability is classified as non-current since management does not intend to settle it during 2005. Since the critical terms of the swap and the note are the same, the swap is assumed to be completely effective as a hedge, and none of the change in its fair value is included in income. Accordingly, all of the adjustment of the swap's carrying amount is reported as other comprehensive loss. Estimated net payments of $5,851 are expected to be reclassified into earnings within the next twelve months. 5. RELATED PARTY TRANSACTIONS MANAGEMENT CONTRACTS - Apartment Services and Management, Inc., an affiliate of the general partners, managed the project during 2005 and 2004 pursuant to a contract approved by Alabama Housing Finance Authority. Management fees were $11,237 and $11,346 in 2005 and 2004, respectively. Unpaid management fees included in accounts payable were $6,677 and $6,428 at December 31, 2005 and 2004, respectively. CAPITAL IMPROVEMENTS - Southeast Maintenance, Inc., a corporation wholly owned by the general partner's son, provided various capital improvements during 2004 totaling $5,640. Unpaid capital improvements included in accounts payable at December 31, 2004 totaled $547. See independent auditors' report. 9 APARTMENT HOUSING OF EAST BREWTON, LTD. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 5.RELATED PARTY TRANSACTIONS - continued REPAIRS AND MAINTENANCE - Southeast Maintenance, Inc., a corporation wholly owned by the general partner's son, was paid $68,286 in 2005 and $3,326 in 2004 for repairs related to Hurricane Katrina and Hurricane Ivan. The partnership received insurance monies to cover the cost of these repairs. See Hurricane Damage footnote 9. Also during 2005, Southeast Maintenance, Inc. was paid $18,342 for repairs made to a fire damaged unit and other various repairs. The partnership received insurance monies in the amount of $14,659 to cover the cost of the repairs to the fire damaged unit. 6. CURRENT VULNERABILITY DUE TO CERTAIN CIRCUMSTANCES The partnership's operations are concentrated in the low-income real estate market. In addition, the partnership operates in a heavily regulated environment. The operations of the partnership are subject to the administrative directives, rules and regulations of federal and state regulatory agencies, including, but not limited to, the state housing financing agency. Such administrative directives, rules and regulations are subject to change by federal and state agencies. Such changes may occur with little notice or inadequate funding to pay for the related cost, including the additional administrative burden, to comply with a change. 7. RECONCILIATION OF FINANCIAL TO TAXABLE LOSS A reconciliation of financial statement net loss to ordinary loss of the partnership, as reported on the partnership's information return, for the year ended December 31 is as follows: Financial statement net loss $ ) $ ) Reconciling items: Financial statement depreciation Tax return depreciation ) ) Partnership tax return ordinary loss $ ) $ ) 8.COMMITMENTS AND CONTINGENCIES On December 31, 2005, the partnership was contingently liable under a $37,412 standby letter of credit at Wachovia Bank expiring September 2006. See independent auditors' report. 10 APARTMENT HOUSING OF EAST BREWTON, LTD. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 9.HURRICANE DAMAGE During 2005 and 2004, the apartment complex sustained damage as a result of Hurricane Katrina and Ivan. The partnership received insurance proceeds in the amount of $72,736 in 2005 and $10,850 in 2004 to pay for the necessary repairs to the complex. At December 31, 2005, the repairs were completed and all insurance proceeds were disbursed. See independent auditors' report. 11 APARTMENT HOUSING OF EAST BREWTON, LTD. SUPPLEMENTAL INFORMATION YEARS ENDED DECEMBER 31, 2 Administrative Bank Charges $ $ Consultant Fees Dues and Subscriptions 96 Miscellaneous 84 Office Supplies & Postage Professional Fees Salaries - Office Telephone Training Expense Travel & Entertainment Expense Total Administrative $ $ Repairs & Maintenance Equipment Rental $ $ Maintenance Supplies Interior Paint & Decorating General Maintenance Grounds Maintenance Exterminating Services Reserve Salaries - Maintenance Total Repairs & Maintenance $ $ Taxes & Insurance Property, Liability and Workmen's Comp. Insurance $ $ Medical Insurance Payroll Taxes Real Estate Taxes Other Taxes, Licenses, and Permits Total Taxes & Insurance $ $ Utilities Electricity $ $ Water Sewer Miscellaneous Total Utilities $ $ See independent auditors' report. 12
